DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.
 
Response to Amendment
This Office Action is responsive to the amendment filed 10/12/2020 (“Amendment”). Claims 28 and 31-49 are currently under consideration. The Office acknowledges the amendments to claims 28, 31-35, and 46, as well as the cancellation of claims 29 and 30 and the addition of new claim 48 and 49. 
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 28 and 48 are objected to because of the following informalities: 
Regarding claim 28, the “and” in line 19 should be removed because it does not introduce the last “wherein” element.
Regarding claim 48, the “and” in line 14 should be moved to the end of line 17 to indicate that the polymer layer and not the sensing layer is the last element of the electrochemical sensor.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28 and 31-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 28 and 48, they each recite that the sensor device is able to undergo strain without sustaining mechanical damage, and while sustaining electrochemical performance. This leaves no room for minor damage or a minor decrease in performance, and is therefore not supported. ¶ 0089 of the specification as filed acknowledges that repeated pinching produced “minimal degradation.” This is 
Claims 31-47 and 49 are rejected because they depend on rejected claims.
Claims 28 and 31-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 28 and 48, they are no enabled for the same reasons as described above. I.e., there is no direction provided by the inventors on how to make an epidermal electrochemical sensor device that neither sustains mechanical damage nor loses any sensing performance with use. There are also no working examples, since the disclosure contemplates some amount of damage and/or performance loss with use. Although e.g. Figs. 14C and 14D show relatively stable mechanical performance, this is only over a limited number of stretches and bends. The state of the art is such that over time, the performance will eventually begin to degrade, whether it is with the flexible material, or with the enzyme. Although the level of skill in the art is high and it is acknowledged that using carbon fiber would strengthen the sensor, a configuration that sustains no damage would violate the laws of physics. Therefore, the WANDS factors point to an undue level of experimentation required to make an epidermal electrochemical sensor device that undergoes strain without sustaining mechanical damage and while sustaining electrochemical sensing performance. 
Claims 31-47 and 49 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 28, 35, 38, 42, 45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over various teachings of US Patent Application Publication 2013/0041235 (“Rogers”) in view of US Patent Application Publication 2008/0277291 (“Heller”).
Regarding claim 28, Rogers teaches [a]n epidermal electrochemical sensor device (Title, ¶¶s 0060, 0387), comprising: a substrate being a flexible and adhesive sheet including one or more electrically insulative materials that is structured to adhere to skin or a wearable item (¶ 0055, flexible or stretchable substrate comprising PDMS. This substrate is structured to adhere to skin (Title). It is insulative because it is designed to carry electronic components thereon (¶ 0009). It is an adhesive sheet because ¶ 0281 describes PDMS as a soft adhesive, and because ¶¶s 0084-0086 describe the flexible substrate being contacted or bonded with a transfer substrate via an adhesive layer), the substrate having a first adhesive side and a second adhesive side opposite the first adhesive side (as above, ¶¶s 0084-0086 describe one adhesive side that interfaces with the transfer substrate. The other adhesive side is that described with respect to the barrier layer (¶ 0048 describes the barrier layer being made of PDMS. ¶ 0050 describes the barrier layer having e.g. openings to enable target molecules from the skin to enter the sensor device. ¶ 0060 further explains that the barrier layer contacts biological tissue. Also see ¶¶s 0072 and 0076); an electrochemical sensor (¶ 0387 describes the sensor as being any element which transduces a biological signal into an electrical signal, and lists a chemical sensor embodiment that specifically detects lactate or glucose - this is an electrochemical sensor), comprising: a first electrode configured on the substrate (Figs. 50a-50d, ¶ 0157), a second electrode configured on the substrate and separated from the first electrode (Figs. 50a-50d, ¶ 0157, the electrodes are an array. An array includes multiple electrodes spaced in a particular fashion - see e.g. ¶ 0016), …; and a first electrode interface component and second electrode interface component configured on the substrate and electrically coupled to the first electrode and the second electrode, respectively, via electrically conductive conduit (also as in Figs. 50a-50d, the electrodes of the array are connected via electrically conductive conduits to interface components that process the signals - see ¶ 0060, describing circuit components, and ¶ 0083, 
Rogers does not appear to explicitly teach a sensing layer on an outer surface of the first electrode, the sensing layer including at least one of a catalyst or a reactant corresponding to a substance to be detected, the first and second electrodes capable of sustaining a redox reaction to produce an electrical signal. 
Heller teaches a similar sensing configuration (¶ 0047 and Abstract, electrodes deposited on a substrate via printing and usable in a biosensor) that uses the redox mechanism (Abstract). It teaches arranging a sensing layer on an outer surface of an electrode, the sensing layer including a catalyst corresponding to the substance to be detected (Fig. 1 and ¶ 0061, the second electron transfer agent of sensing layer 32 (which as arranged on electrode 24) is lactate oxidase, an enzyme catalyst).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the redox sensing mechanism with the working electrodes of Rogers (in the array of electrodes), by arranging a sensing layer including e.g. lactate oxidase over the electrodes, as already suggested in the discussion of electrochemical biosensing (Rogers: ¶ 0387), and as taught by Heller, for the purpose of increasing sensing ability by improving electron transfer between the analyte of interest and the electrode (Heller: Abstract). 
Regarding claim 35, Rogers-Heller teaches all the features with respect to claim 28, as outlined above. Rogers-Heller further teaches wherein the sensing layer includes an electroactive redox mediator (Heller: ¶ 0061) and a catalyst (Heller: ¶ 0061, lactate oxidase as a catalyzing enzyme), in which the electroactive redox mediator facilitates transfer of electrons between the first electrode and an active site of the catalyst (Heller: Abstract, ¶ 0061).
Regarding claim 38, Rogers-Heller teaches all the features with respect to claim 28, as outlined above. Rogers-Heller further teaches wherein the one or more electrically insulative materials includes a silicone (Rogers: ¶ 0055, PDMS).
Regarding claim 42, Rogers-Heller teaches all the features with respect to claim 28, as outlined above. Rogers-Heller further teaches wherein one or both of the first electrode and the second electrode includes an electrically semi-conductive material (Rogers: ¶ 0009).
Regarding claim 45, Rogers-Heller teaches all the features with respect to claim 28, as outlined above. Rogers-Heller further teaches wherein the device is configured to attach to the skin by the first adhesive side of the substrate and position the electrodes to contact the skin (as above, ¶¶s 0157 and 0181 describe an arrangement in which the electrodes are sandwiched between the skin and substrate, adhering via dissolution of a PVA film. As such, the device can be adhered via its barrier layer, to enable sensing of target molecules as described).
Regarding claim 47, Rogers-Heller teaches all the features with respect to claim 28, as outlined above. Rogers-Heller further teaches wherein the substrate includes one or both of polyvinyl alcohol (PVA) and polydimethylsiloxane (PDMS) (Rogers: ¶ 0055).

Claims 31 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers-Heller in view of US Patent 5,422,246 (“Koopal”).
Regarding claim 31, Rogers-Heller teaches all the features with respect to claim 28, as outlined above. Rogers-Heller does not appear to explicitly teach wherein the at least one of the catalyst or the reactant corresponding to the substance is encased in a porous scaffold structure formed of a conducting polymer on the surface of the first electrode.
Koopal teaches that it is known in the art to immobilize an enzyme in an electrically conducting polypyrrole matrix (col. 2, lines 36-47), which itself is formed on an electrode (Title - also see col. 2, lines 48-64+).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the electrode and enzyme of Rogers-Heller using the teachings of e.g. Koopal, since such technique is a well-known alternative in the art, and for the purpose of enabling simple manufacture (Koopal: col. 2, lines 48-64).
Regarding claim 37, Rogers-Heller teaches all the features with respect to claim 28, as outlined above. Rogers-Heller does not appear to explicitly teach wherein the one or more electrical circuits includes a potentiostat to obtain amperometric or voltammetric measurements or a galvanostat to obtain potentiometric measurements.
Koopal teaches that it is known in the art to use a potentiostat to obtain measurements from an electrochemical sensor/circuit (Abstract, col. 7, lines 40-44, col. 9, lines 41-60).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the potentiostat of Koopal into the combination for the purpose of actually obtaining/performing the electrochemical measurements (Koopal: col. 9, lines 41-60, Fig. 8). 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers-Heller in view of US Patent 6,546,268 (“Ishikawa”) and US Patent Application Publication 2009/0047550 (“Kakuta”).
Regarding claim 32, Rogers-Heller teaches all the features with respect to claim 28, as outlined above. Rogers-Heller does not appear to explicitly teach wherein the at least one of the catalyst or the reactant corresponding to the substance is covalently attached to the surface of the first electrode.
Ishikawa teaches that it is known in the art to covalently attach an enzyme to the surface of an electrode (col. 6, lines 1-19, Figs. 2 and 3, col. 4, lines 4-7, etc.).
Kakuta teaches that covalent binding is stronger than other types of binding (¶ 0014).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the electrode and enzyme of Rogers-Heller using the teachings of e.g. Ishikawa, since such technique is a well-known alternative in the art, and for the purpose of ensuring that a minimal amount of enzyme is lost during use (Kakuta: ¶ 0014).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers-Heller in view of US Patent 6,120,460 (“Abreu”).
Regarding claim 33, Rogers-Heller teaches all the features with respect to claim 28, as outlined above. Rogers-Heller does not appear to explicitly teach wherein the at least one of the catalyst or the reactant corresponding to the substance is entrapped in a selectively permeable membrane coupled to the surface of the first electrode.
Abreu teaches that it is known in the art to entrap an enzyme in a selectively permeable membrane coupled to the surface of an electrode (col. 90, lines 18-31).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the electrode and enzyme of Rogers-Heller using the teachings of e.g. Abreu, since such technique is a well-known alternative in the art, and for the purpose of better controlling the reactions (e.g. enabling only the relevant reaction components to permeate through - Abreu: col. 90, lines 18-31).

Claims 34, 36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers-Heller in view of US Patent Application Publication 2009/0084678 (“Joshi”).
Regarding claim 34, Rogers-Heller teaches all the features with respect to claim 30, as outlined above. Rogers-Heller does not appear to explicitly teach wherein the at least one of the catalyst or the reactant corresponding to the substance is electrostatically attached to the surface of the first electrode.
Joshi teaches that it is known in the art to electrostatically attach an enzyme to an electrode (¶ 0204).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the electrode and enzyme of Rogers-Heller using the teachings of e.g. Joshi, since such technique is a well-known alternative in the art, and for the purpose of reducing the number of steps required to prepare the electrode (Joshi: ¶ 0204).
Regarding claim 36, Rogers-Heller teaches all the features with respect to claim 28, as outlined above. Rogers-Heller does not appear to explicitly teach wherein the one or more electrical circuits is configured to apply excitation waveforms and transduce the electrical signal produced by the device upon excitation.
Joshi teaches applying electrical excitation waveforms and transducing the resultant electrical signal (¶¶s 0050, 0119).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply excitation waveforms that enable transduction of an electrical signal in Rogers-Heller, for the purpose of enabling the electrochemical system to operate, and for testing the efficacy of each sensor (observing the voltammetry response as in Joshi, e.g. ¶ 0050).
Regarding claim 39, Rogers-Heller teaches all the features with respect to claim 28, as outlined above. Rogers-Heller does not appear to explicitly teach wherein one or both of the first electrode and the second electrode includes multi-walled carbon nanotubes.
Joshi teaches arranging a nanotube layer on the conductive material of an electrode region, the nanotube layer including e.g. multi-walled carbon nanotubes (¶¶ 0032, 0061).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multi-walled carbon nanotubes with the electrodes of Rogers-Heller, for the purpose of increasing the conductivity of the electrodes (Joshi: ¶¶s 0055, 0222, Fig. 13).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers-Heller in view of US Patent Application Publication 2006/0127964 (“Ford”).
Regarding claim 40, Rogers-Heller teaches all the features with respect to claim 28, as outlined above. Rogers-Heller does not appear to explicitly teach wherein one or both of the first electrode and the second electrode include an electronically conductive material that includes a conductive ink, and wherein the conductive ink includes at least one of gold, platinum, nickel, silver, or silver chloride.
Ford teaches printing a circuit onto a substrate using a conductive ink of e.g. platinum, silver, or silver chloride (¶ 0035). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the electrodes of Rogers of conductive ink, as in Ford, since it has been held to be within the ordinary skill of one in the art to select, as a matter of obvious design choice, a known material on the basis of its suitability for the intended use. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers-Heller-Ford in view of US Patent Application Publication 2004/0262582 (“Kirkor”).
Regarding claim 41, Rogers-Heller-Ford teaches all the features with respect to claim 40, as outlined above. Rogers-Heller-Ford does not appear to explicitly teach wherein the one or both of the first electrode and the second electrode further includes carbon fiber segments dispersed within the conductive ink.
Kirkor teaches a conductive ink with carbon fiber segments dispersed therein (¶¶s 0001, 0020, 0033), the ink usable with electrochemical sensors (¶ 0010).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disperse carbon fiber segments within the conductive ink of Ford, as in Kirkor, for the purpose of enhancing its conductivity (Kirkor: Abstract, ¶ 0032).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers-Heller in view of US Patent Application Publication 2009/0242429 (“Sitdikov”) and US Patent Application Publication 2010/0158788 (“Kim”).
Regarding claim 43, Rogers-Heller teaches all the features with respect to claim 42, as outlined above. Rogers-Heller does not appear to explicitly teach wherein the electrically semi-conductive material includes a semi-conductive ink.
Sitdikov teaches that an electrode may be modified with an electro-conductive material such as semi-conductive nano-particles or semi-conductive nanotube ink to thereby increase sensitivity of the electrode (¶ 0051).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrodes of the combination with the semi-conductive material described in Sitdikov, for the purpose of improving sensing through increased electrode sensitivity (Sitdikov: ¶ 0051). 
Rogers-Heller-Sitdikov does not appear to explicitly teach the semi-conductive nanotube ink including at least one of amorphous carbon, carbon black, or graphite
Kim teaches that carbon nanotubes are made of graphite (¶ 0003).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the nanotubes contemplated by Sitdikov with graphite, as in Kim, since it has been held to be within the ordinary skill of one in the art to select, as a matter of obvious design choice, a known material on the basis of its suitability for the intended use. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and for the purpose of obtaining the good electrical characteristics that come with carbon nanotubes (Kim: ¶ 0003).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers-Heller in view of Ford and US Patent Application Publication 2002/0121438 (“Saffell”).
Regarding claim 44, Rogers-Heller teaches all the features with respect to claim 28, as outlined above. Rogers-Heller does not appear to explicitly teach wherein the first electrode is operable as a 
Ford teaches that electrochemical sensing arrangements typically use working and counter electrodes for amperometry measurements (Fig. 2, ¶ 0250), together with reference electrodes (Fig. 2, ¶ 0250).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate e.g. counter and reference electrodes together with the sensing/working electrodes of Rogers, since they are well-known for the purpose of obtaining accurate amperometric measurements (Ford).
Rogers-Heller-Ford does not appear to explicitly teach the reference electrode being positioned between the working and counter electrodes on the substrate.
Saffell teaches a reference electrode arranged between working and counter electrodes in an electrochemical sensor (Title, ¶ 0024).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the reference electrodes between the working and counter electrodes, since such a modification would have been an obvious rearrangement of parts, as conventionally known (Saffell: ¶ 0024). See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers-Heller in view of US Patent Application Publication 2008/0275327 (“Faarbaek”).
Regarding claim 46, Rogers-Heller teaches all the features with respect to claim 28, as outlined above. Rogers-Heller does not appear to explicitly teach wherein the device further comprises: a paper sheet that is attachable to the second adhesive side of the substrate and configured to be peeled off of the substrate, wherein the device is configured to attach to the skin or the wearable item by the second adhesive side of the substrate after removal of the paper sheet.
Faarbaek teaches use of a paper sheet with another substrate to facilitate attachment of the other substrate to skin via removal of the paper sheet (Fig. 23, ¶¶s 0316, 0319, first release liner 44, when removed, facilitates attachment to skin via first adhesive layer 43 - also see ¶ 0115, describing such a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second release liner onto the PDMS substrate of Rogers, thereby enabling it to attach to the skin with the sensors facing the ambient environment, as in Faarbaek, for the purpose of enabling monitoring of the ambient environment as an alternative to the skin (Faarbaek: ¶ 0236, humidity vs biosignals), increasing versatility of the sensor.

Allowable Subject Matter
Claims 48 and 49 are allowable over the prior art. Therefore, they will be allowed if the related 35 USC 112(a) rejections are overcome.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements (i.e., the claim objections) or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to teach or fairly suggest an epidermal electrochemical sensor device based on a flexible substrate that is able to adhere to e.g. skin on either a first or second adhesive side, the device comprising an electrochemical sensor having a first electrode containing carbon microfibers and a sensing layer thereon, the sensing layer comprising an electroactive redox mediator and multi-walled carbon nanotubes, and configured to tether an active site of lactate oxidase, the electrochemical sensor also including a second electrode, a third electrode comprising a conductive ink, and a polymer layer configured to protect the sensing layer and to impede an efflux of constituents of the sensing layer from the first electrode, the sensor device having a measure of durability and resiliency (provided e.g. by the carbon microfibers, the multi-walled carbon nanotubes, and the polymer layer), in combination with all other recited limitations.
US Patent Application Publication 2009/0101498 (“Papadimitrakopoulos”) teaches an electrochemical glucose sensor comprising a semi-permeable layer 114 comprising chitosan (Fig. 1 and ¶ 0067) and a conducting membrane 106 comprising tetrathiafulvalene (Fig. 1, ¶ 0051), but does not teach 

Response to Arguments
Applicant’s arguments filed 10/12/2020 have been fully considered. New claim objections and rejections under 35 USC 112(a) are added as necessitated by amendment. The amendments with respect to the rejection under 35 USC 112(b) are persuasive, and the rejection is accordingly withdrawn. 
Examiner thanks Applicant for pointing out that the Non-Final Rejection in parent application 14/400,242 included a restriction requirement. The present application is properly a divisional application.
In response to Applicant’s arguments regarding the rejections under 35 USC 103, they are not persuasive. The Office maintains that Rogers explicitly teaches an electrochemical sensor. ¶ 0387 describes the sensor as transducing a biological signal into an electrical signal and specifies that the sensor can be a chemical sensor which detects changes in lactate. This is a teaching of an electrochemical sensor. 
It is reiterated that the “volume” teachings of Heller are not being incorporated into the sensor taught by Rogers. Heller simply makes explicit how electrochemical sensors operate (e.g. via a redox mechanism, using a catalyst, etc. Note that the enzyme is required for an electrochemical sensor to target a specific molecule, such as lactate. Both Rogers (¶ 0387) and Heller (Abstract) describe targeting glucose or lactate). Heller does not teach that for an electrochemical sensor to detect glucose or lactate, a sample volume must strictly be maintained. Indeed, Rogers does not require a strict volume. Heller’s teaching of a defined sample volume is for a coulometric technique. However, the Abstract of Heller explains that electrochemical analysis can also be performed with amperometric, voltammetric, and potentiometric techniques. Therefore, the volume-control features of Heller are not necessary and are not being incorporated into the combination with Rogers. 
It is not telling that Rogers does not go into detail on the basics of electrochemical sensors. It is simply well-known that electrochemical sensors operate via redox mechanisms based on enzymes. There is no evidence that using a sensing layer with an enzyme in Rogers would render it unsatisfactory for its intended purpose. Rogers actually contemplates using an electrochemical sensor. Therefore, the 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408)918-7617.  The examiner can normally be reached on Monday - Friday 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Examiner, Art Unit 3791